United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                     F I L E D
                                                                                    September 4, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                 FOR THE FIFTH CIRCUIT



                                         No. 02-11316



       DALE MONTROSS,

                                                           Plaintiff-Appellant,

                                             versus

       UNITED PARCEL SERVICE OF AMERICA, INC.;
       UNITED PARCEL SERVICE, INC., successor in
       interest to and corporate holding company of United
       Parcel Service of America, Inc.; LYN NORTH;
       UNITED PARCEL (OHIO),

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                           the Northern District of Texas
                            (USDC No. 3:00-CV-785-L)
           _______________________________________________________


Before REAVLEY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

       Dale Montross claims that the district court erred in granting United Parcel


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Service’s motion for summary judgment, and in denying Montross’s subsequent motion

for new trial, because the district court did not afford him adequate opportunity to

complete discovery. We disagree and affirm the district court’s entry of judgment for

UPS.

       The magistrate judge granted UPS’s motion for protective order, and in so doing

quashed Montross’s subpoenas of several UPS employees and denied further discovery.

The district court had previously granted Montross two additional periods for discovery.

Following the second extension, UPS offered to make its employees available for

deposition testimony on several dates within the time period requested by Montross.

However, Montross claimed that the proposed dates conflicted with Montross’s counsel’s

trial of another matter. Montross also cited counsel’s conflicts in obtaining the discovery

extensions. Montross then subpoenaed the employees for dates UPS said the employees

would be unavailable. The magistrate judge could rightly find that Montross’s failure to

depose the employees during the 18 months allotted by the district court, coupled with

Montross’s failure to work cooperatively with UPS to find mutually convenient

deposition dates, established the requisite good cause to issue the protective order. See

Fed. R. Civ. P. 26(c).

       AFFIRMED.




                                             2